DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive.
Regarding claim 26 the applicant merely concludes that no combination of the cited references teaches or suggest that enclosing the structure with the shell material comprises depositing the shell material using metal organic chemical vapor deposition or sputtering.  The examiner respectfully disagrees in that the Han reference teaches that the shell material (250) may be deposited by any suitable deposition process, such as those described above in connection with the layer (230) (par. 71).  And layer (230) may be formed by any suitable deposition process which may include plasma deposition, physical deposition such as sputtering or electric beam evaporation, chemical vapor deposition, or atomic layer deposition (par. 60).  The two claimed alternative deposition processes are very well-known in the art and the Han reference specifically states that sputtering is suitable for depositing the shell material (250).  Therefore, the claim is still anticipated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-29, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. Patent Application Publication 2016/0027636).
Referring to Claim 26, Han teaches a method of fabricating an integrated circuit (IC) device (par. 6, 7, 9, 54 and 64), the method comprising: providing a layer (230) over a substrate (220/210) (Fig. 3A; par. 64); providing an opening (235) in the layer (230) (Fig. 3C; par. 68); providing a structure (320) of a sacrificial material over and beyond the opening (235) (Fig. 69); at least partially enclosing the structure (320) with a shell material (250) (Fig. 3F; par. 71-72), wherein enclosing the structure (320) with the shell material (250) comprises depositing the shell material (250) using sputtering (the shell material 250 may be deposited by any suitable deposition process, such as those described above in connection with the layer 230; par. 71.  And layer 230 may be formed by any suitable deposition process which may include plasma deposition, physical deposition such as sputtering or electric beam evaporation, chemical vapor deposition, or atomic layer deposition; par. 60); forming a cavity (240) in the shell material (250) by removing the sacrificial material (320) through a first opening (one of 253) in the shell material (250) (Fig. 3G; par. 73); and epitaxially growing a semiconductor material (410/412) within the cavity (240) by supplying one or more precursors into the cavity (240) through a second opening (one of 253), the second opening being a same or a different opening than the first opening, the semiconductor material (410/412) including nitrogen and an element from group Ill of periodic system (gallium nitride; Fig. 4A-4E; par. 74-75).
Referring to Claim 27, Han further teaches wherein removing the sacrificial material (320) comprises removing at least a portion of the sacrificial material (320) to expose a portion of the substrate (220/210) (Fig. 3G).
Referring to Claim 28, Han further teaches wherein removing the sacrificial material (320) comprises performing an etch of the sacrificial material (320) through the first opening (one of 253) (par. 73).
Referring to Claim 29, Han further teaches wherein epitaxially growing the Ill-N semiconductor material (410/412) comprises growing a portion of the Ill-N semiconductor material (410/412) over at least a portion of the Ill-N growth blocking layer (230) by lateral epitaxial overgrowth (Fig. 4A and 4D; par. 74).
Referring to Claim 32, Han further teaches, following the epitaxial growth of the Ill-N semiconductor material (410/412), removing at least a portion of the shell material (250) (Fig. 4E).
Referring to Claim 34, Han further teaches wherein the layer (230) includes a dielectric material (par. 66).
Referring to Claim 35, Han further teaches wherein epitaxially growing the semiconductor material (410/412) comprises growing the semiconductor material (410/412) with a portion of the substrate (220/210) exposed by the opening in the layer as a seed surface (Fig. 4A; par. 65).

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication 2016/0027636) in view of THEN et al (U.S. Patent Application Publication 2016/0204207).
Referring to Claim 33, Han teaches the limitations of claim 26 and further teaches wherein the cavity (240) has a height (thickness of sacrificial material 320; in a range between approximately 100nm and approximately 3 µm) less than 200 nanometers and a width.  Han also teaches a substrate (220/210); an structure comprising a Ill-N semiconductor material (412); a dielectric material (230) under at least a portion of the structure (412) so that the dielectric material (230) is between the substrate (220/210) and a face of the Ill-N material (412), and the face of the Ill-N material (412) is in contact with the dielectric material (230).  Han does not explicitly state wherein the cavity (240) has a width between 2 and 30 nanometers.
THEN et al. (‘207) teaches in Fig. 4 for example (par. 48-49; “It is also to be understood that like feature designations of FIG. 4 may be as described in association with FIGS. 1B and 3A-3E”), a Ill-N transistor, comprising: a substrate (302); an elongated structure (206) comprising a Ill-N semiconductor material (GaN; par. 26, 27 and 48), wherein a length of the elongated structure (206) is larger than a height of the elongated structure (206) and a width of the elongated structure (206); a dielectric material (470; isolation regions; par. 49) under at least a portion of the Ill-N material (206) so that the dielectric material (470) is between the substrate (302) and the Ill-N material (206) and the Ill-N material (206) is in contact with the dielectric material (302); a gate electrode material (224 of 318; par. 30, 38 and 48) at least partially wrapping around the wire (206); a high-k dielectric material (220 of 318; par. 26, 29, 37 and 48) between the gate electrode material (224) and the Ill-N semiconductor material (206); a source region (314; par. 38 and 49) in a first portion of the elongated structure (206); and a drain region (316; par. 38 and 49) in a second region of the elongated structure (206).  THEN (‘207) further teaches a width of the elongated structure III-N material (206) is between 2 and 30 nanometers (par. 43; “may have approximately the same dimension”, “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers) and a height of the elongated structure III-N material (206) is less than 200 nanometers (par. 43; “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to provide the cavity of Han having the claimed dimensions to form the III-N material of THEN (‘207) so as to provide a low-defect, stress-free device layer (Han; par. 9, 10 and 53).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 16-22 and 36-38 are allowable.

Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the shell material comprises aluminum and nitrogen in combination with all of the limitations of Claim 16.  Claims 17-22 include the limitations of claim 16.
Regarding Claim 30, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the shell material comprises aluminum and nitrogen in combination with all of the limitations of Claim 26.  Claim 31 includes the limitations of Claim 30.
Regarding Claim 36, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the third material comprises aluminum and nitrogen in combination with all of the limitations of Claim 36.  Claims 37 and 38 include the limitations of Claim 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896